DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The instant application, filed 27 March 2020, is a national stage filing of PCT/JP2018/037188 filed 04 Oct 2018 and claims foreign priority to Japan application number JP2017-196289 filed 06 Oct 2017. A certified copy of the foreign priority document has been received but no English translation was provided.

Status of Application, Amendments, and/or Claims
	Applicant’s response of 19 July 2022 is acknowledged. Claims 1 and 5-8 have been amended. Claims 10 and 14-16 have been cancelled. Claims 1-9 and 11-13 are currently pending and under consideration.

Withdrawn Objections and Rejections
	Claims 1, 6, and 10 and the specification were objected to for not defining the acronym “iPS”. The cancellation of claim 10 has rendered the objection of the claim moot and the objection is withdrawn. Applicant’s amendments to claim 1 and the specification have overcome the objections of claims 1 and 6 and the specification and the objections are withdrawn. 
	Claims 5, 6, and 10 were rejected under 35 USC 112b. The cancellation of claim 10 has rendered the rejection of the claim moot and the rejection is withdrawn. Applicant’s amendments to claims 5 and 6 have overcome the rejection of the claims and the rejection is withdrawn.
	Claims 1-5 and 7-10 were rejected under 35 USC 102(a)(1). The cancellation of claim 10 has rendered the rejection of the claim moot and the rejection is withdrawn. Applicant’s amendment to claim 1 has overcome the rejection and the rejection of claims 1-5 and 7-9 under 35 USC 102(a)(1) is withdrawn. 
Claims 6 and 11-13 were rejected under 35 USC 103. Applicants amendment of claim 1 has overcome the rejections and the rejections are withdrawn.
Claims 14-16 were rejected under 35 USC 103. The cancellation of the claims has rendered the rejections moot and the rejections are withdrawn.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following rejections are new as necessitated by applicant amendment.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 step 3 is drawn to “culturing the iPS cells while maintaining genetic diversity by removing non-iPS cells from the established iPS cells and subculturing the established iPS cells”. There is no previous mention of established iPS cells in the claim and it is unclear which cell populations are being referred to by reference to established cells. It is anticipated that applicant is referring to the cultured cells, however, the use of established cells with no direct reference renders the claim unclear as to the order of the method steps claimed. Appropriate correction is required.

Claim 6 is drawn to the method according to claim 1 and adds the further limitation “which further comprises collecting the cultured iPS cells without cloning and subculturing the established iPS cells in step (3). It is unclear which established iPS cells are being referred to as claim 1 contains two references to established iPS cells in step 3 both of which represent different populations of cells. It is unclear if claim 6 is referring to the iPS cells established by culturing (first instance of established iPS cells in claim 1 step 3) or the iPS cells that have had non-iPS cells removed and are being subcultured (second instance of established iPS cells in claim 1 step 3). Appropriate correction is required.

Claims 2-5 and 7-13 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejections are made under new grounds of rejection as necessitated by applicant amendment.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, H., et al (2016) Reprogramming of Melanoma Tumor-Infiltrating Lymphocytes to Induced Pluripotent Stem Cells Stem Cells International 2016; article 8394960, 1-11 Published 28 DEC 2015 in view of Cambridge Biomedical Research Centre (BRC), University of Cambridge (2015) Human induced Pluripotent Stem Cells Protocol.

Regarding claim 1, Saito teaches a method for producing a population of genetically diverse regenerated T cells via induced pluripotent stem (iPS) cells (page 2, left column, paragraph 2, “Here, we report successful generation of human iPSCs from terminally differentiated melanoma TILs… Detection of a wide variety of TCR gene rearrangement patterns in TIL-iPSCs is indicative of heterogeneous T cell populations in melanoma TILs”; abstract, “the ability to reprogram TILs containing patient-specific tumor-reactive repertoire might allow the generation of patient- and tumor-specific polyclonal T cells for cancer immunotherapy”).
Saito teaches the method comprises:
(1)	obtaining T cells having a genetic diversity of T-cell receptors (TCRs) that can recognize a target tissue or antigens from a sample of a population of genetically diverse T cells (page 1, left column, paragraph 1, “T cell derived iPSCs can redifferentiate into functional CD8+ T cells harboring long telomeres and increase proliferative capacity. These ‘rejuvenated human T cells’ exhibit T cell receptor (TCR) gene rearrangement patterns identical to the parental T cells, from which the iPSC clones were established and antigen specific killing effector functions in vitro”; page 2, left column, paragraph 5, “patients…were undergoing resection of metastasis and/or regional lymph node dissection for clinical evident regional or distant metastases of melanoma”; page 9, left column, paragraph 5, “rejuvenated TILs to retain the antigen specificity after reprogramming”; page 2, right column 2.4 Generating TIL Cultures).
(2)	Reprogramming the obtained T cells into iPS cells (page 2, right column, 2.5 Generation of iPSCs from Melanoma TILs).
(3)	Culturing the iPS cells while maintaining genetic diversity (page 2, right column, 2.5 Generation of iPSCs from Melanoma TILs, paragraph bridging from page 2 to page 6, left column, paragraph 1;  page 8, right column, paragraph 2, “retained TCR rearranged gene is a hallmark of mature T cell-derived iPSCs and is carried through the differentiation to T cell lineage. Therefore, we wanted to determine the rearrangement status of TCR-β genes of TIL-iPSCs to confirm that these iPSCs are derived from T cells as well as investigate TCR variability in TIL-iPSCs… we identified 7 and 18 different TCR- β gene rearrangement patterns in TIL-iPSCs from patients (A) and (B), respectively”). 
 (4) 	Producing a population of genetically diverse regenerated T cells from the cultured iPS cells  from step (3) (page 9, right column, paragraph 3, “our ultimate goal is to differentiate TIL-iPSCs with a wide variety of TCR gene rearrangement sequences into T cells and determine their antitumor reactivity against heterogeneous tumor cell populations”; page 2, left column, paragraph 2, “All of the iPSCs generated from TIL culture using SeV reprogramming systems have TCR rearranged genes indicating that they are derived from mature T cells. Detection of  wide variety of TCR gene rearrangement patterns in TIL-iPSCs is indicative of heterogenous T cell populations in melanoma TILs”).
Saito further teaches that the population of genetically diverse regenerated T cells comprises differentiating the iPS cells cultured in (3) into CD4CD8 double positive T cells or CD8 positive T cells (page 9, left column, paragraph 5, “T cell-derived iPSCs bearing rearranged TCR genes differentiate into T lineage expressing the same TCR from the original T cells”; Saito, supplemental material, page 3, Figure S2C and caption. In vitro generation of CD4+CD8+DP and CD8+ mature T cells from hT-iPSCs (A) “procedure of in vitro T cell differentiation from human iPSCs”; (C) “number of cells generated on day 40”).
Overall, Saito teaches a method of producing a population of genetically diverse regenerated T cells via iPS cells (page 1, left column, paragraph 1) as well as the importance and motivation to maintain genetic diversity during the production steps (page 9, right column, paragraph 3). Saito teaches that 24 hours after infection the cells were collected and transferred to a dish for culturing during which time the media was changed every other day until the colonies were picked. Saito teaches that the hESC culture media was then changed every day and the cells were passaged using 1 mg/mL collagenase IV every 5-6 days. 
Saito, however, does not explicitly teach that the genetic diversity in step (3) is maintained by removing non-iPS cells from the established iPS cells prior to subculturing the iPS cells. The technique of removing differentiated cells (non-iPS) cells prior to each passage, however, is considered in the prior art with regards to iPS cell culture.
For example, BRC teaches that in 2007 it was demonstrated that iPSCs can be created from adult human cells using a combination of four transcription factors: OCT4, SOX2, KLF4, and c-MYC (OSKM)  and retroviral systems (page 5, paragraph 1). BRC teaches that this new technology offers great promise for novel approaches in regenerative medicine, including cell-based assays for target validation, lead development screens, efficacy and toxicity testing, functional pharmacogenomics, and personalized medicine (page 5, paragraph 3). BRC teaches that human induced pluripotent stem cells are capable of self-renewal and differentiation into three germ layers and that due to their inherent capacity for differentiation the maintenance of undifferentiated cultures of human iPSCs is not as simple as growing other types of mammalian cells. BRC provides current reprogramming techniques and culture conditions based on standard operating procedures developed at their lab (page 6, paragraph 2).
BRC teaches that “overtly differentiated colonies should still be removed prior to each passage, to maintain the general undifferentiated state of the culture. This requires competency in recognizing the morphology of differentiated cells/colonies and the capacity to remove them from culture. Ideally, this is performed by mechanically excising the differentiated regions from the dish using a dissecting microscope within a laminar flow cabinet” (page 6, paragraph 4). The teachings of BRC to remove differentiated colonies from the iPS cell culture prior to each passage meets the instant claim limitation of removing non-iPS cells prior to subculture. BRC is teaching that during culturing iPS cells can begin to differentiate into non-iPS cells which should be removed prior to subculturing to maintain the undifferentiated state of the culture (page 6, paragraphs 2 and 4). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have removed non-iPS cells (such as differentiated cells) from the cultured iPS cells prior to subculturing the iPS cells as taught by BRC in the method taught by Saito. A skilled artesian would have been motivated to remove these cells prior to subculturing in order to follow techniques that are known in the art to maintain the general undifferentiated state of the culture as taught by BRC. By maintaining the general undifferentiated state of the culture one of ordinary skill in the art would be able to maintain control over the culture and ensure the subculturing of only iPS cells. A skilled artesian would have had a reasonable expectation of success in making the combination of Saito and BRC as both are teaching culturing techniques for iPS cells and methods of maintaining a controlled culture.

Regarding claim 2, Saito and BRC teach the method according to claim 1 as discussed above.
Saito further teaches that the population of genetically diverse T cells in (1) are derived from a mammalian subject (page 2, left column, 2.2. Patient Cell Samples, “patients were eligible for this study if they…were undergoing resection of metastasis and/or regional lymph node dissection for clinically evident regional or distant metastases of melanoma”).

Regarding claim 3, Saito and BRC teach the method according to claim 1 as discussed above.
Saito further teaches that the population of genetically diverse T cells in (1) are tumor-infiltrating T cells (page 2, left column, paragraph 2, “here, we report successful generation of human iPSCs from terminally differentiated melanoma TILs”; page 9, left column, paragraph 3, “we found TILs displayed more differentiated phenotype and lower reprogramming efficiency compared to peripheral blood T cells”).

Regarding claim 4, Saito and BRC teach the method according to claim 1 as discussed above.
Saito further teaches that the population of genetically diverse T cells in step (1) are derived from blood or lymph nodes (page 2, left column, paragraph 5, “resection of metastasis and/or regional lymph node dissection”; page 8, right column, paragraph 3, “previous study showed that SeV reprogramming system was highly efficient and reliable in generating iPSCs not only from fibroblasts but also from peripheral blood”).

Regarding claim 5, Saito and BRC teach the method according to claim 1 as discussed above.
Saito further teaches that the method further comprises proliferating the T cells obtained in (1), by stimulating with an antigen protein or peptides and separating the proliferated T cells (page 2, right column, paragraph 3, 2.4 Generating TIL Cultures, “TILs and tumor cells were isolated with a two step-gradient”; page 1, right column, paragraph 4, 2.5 Generation of iPSCs from Melanoma TILs, “after clearance of adherent cells and a week in log phase expansion… TILs were activated with anti-CD3/CD28 and rhIL-2 for 5 days”; supplemental Figure S1, C description, “isolated T cells were activated by co-culture with microbeads coated with anti-CD3 and anti-CD28 antibodies for overnight. On day 1 Yamanaka 4 factors were transduced to activated T cells by Sendai virus”).

Regarding claim 7, Saito and BRC teach the method according to claim 1 as discussed above.
Saito teaches that the population of genetically diverse T cells in (1) are tumor-infiltrating T cells and that the reprogrammed cells in (2) are TIL-iPSCs (page 2, left column, paragraph 2, “here, we report successful generation of human iPSCs from terminally differentiated melanoma TILs”; page 9, left column, paragraph 3, “we found TILs displayed more differentiated phenotype and lower reprogramming efficiency compared to peripheral blood T cells”). Saito further teaches that the T-cell derived iPSCs bearing rearranged TCR genes differentiated into T lineage expressing the same TCR from the original T cells stating that “this will allow rejuvenated TILs to retain the antigen specificity after reprogramming and redifferentiation” (page 9, left column, paragraph 5). Saito teaches that “a wide variety of TCR rearrangement patterns in TIL-iPSC clones suggests heterogeneity of T cell clones in melanoma tumors” (page 9, left column, paragraph 5). Based on this, Saito is teaching that the genetically diverse regenerated T cells obtained in step (3) are tumor-infiltrating T cells.

Regarding claim 8, Saito and BRC teach the method according to claim 1 as discussed above.
Saito further teaches that the population of genetically diverse regenerated T cells obtained in (4) is used for T cell replacement therapy (abstract, one of the possible applications of iPSCs is to use them as a cell source for producing autologous lymphocytes for cell-based therapy against cancer”; page 9, right column, paragraph 3, “potential advantage of reprogramming and regeneration of TILs would be to obtain polyclonal antitumor T cells targeting heterogeneous populations of solid tumors for cancer immunotherapy”).

Regarding claim 9, Saito and BRC teach the method according to claim 1 as discussed above.
Saito teaches a population of regenerated T cells obtained by the method of claim 1 (page 9, right column, paragraph 3, “our ultimate goal is to differentiate TIL-iPSCs with a wide variety of TCR gene rearrangement sequences into T cells and determine their antitumor reactivity against heterogeneous tumor cell populations”; page 9, left column, paragraph 5, “T cell-derived iPSCs bearing rearranged TCR genes differentiate into T lineage expressing the same TCR from the original T cells”; Saito, supplemental material, page 3, Figure S2C and caption. In vitro generation of CD4+CD8+DP and CD8+ mature T cells from hT-iPSCs (A) “procedure of in vitro T cell differentiation from human iPSCs”; (C) “number of cells generated on day 40”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, H., et al (2016) Reprogramming of Melanoma Tumor-Infiltrating Lymphocytes to Induced Pluripotent Stem Cells Stem Cells International 2016; article 8394960, 1-11 (Published 28 DEC 2015) in view of Cambridge Biomedical Research Centre (BRC), University of Cambridge (2015) Human induced Pluripotent Stem Cells Protocol as applied to claim 1 above, and further in view of Willmann, CA., et al (2013) To Clone or Not to Clone? Induced Pluripotent Stem Cells Can Be Generated in Bulk Culture PLOS ONE 8(5); e65324; 1-9.
Saito and BRC teach the method according to claim 1 as discussed above. 
Saito teaches a method of culturing iPSCs that does not include cloning and subculturing the iPS cells in step (3) (page 2, right column, paragraph 4, 2.5 Generation of iPSCs from Melanoma TILs). In the method taught by Saito, the TILs are activated with anti-CD3/CD28 and then infected with SeV vectors carrying OCT 3/4, SOX2, KLF4, and c-MYC. After 24 hours of infection, cells were collected and transferred to a dish containing mitomycin C-inactivated SNL feeder cells in hESC media and basic fibroblast growth factor. During the stem cell conditioning step, culture media was changed every other day, the colonies were picked, and then the media was changed every other day and the cells were passed through collagenase IV every 5-6 days (page 2, right column paragraph 4 to left column paragraph 1 of page 6, 2.5 Generation of iPSCs from Melanoma TILs; timeline the method in Figure 2, top of figure on page 4).
The combined teachings of Saito and BRC do not teach that the iPS cells are collected without cloning and subculturing the established iPS cells.
Willmann teaches that induced pluripotent stem cells (iPSCs) are usually clonally derived and that the selection of fully programmed cells generally involves picking of individual colonies with morphology similar to embryonic cells (abstract). Willmann teaches that the “selection of suitable colonies is however difficult to standardize as it is rather based on the experience of the operator and also dependent on conditions of the cell culture” (page 1, right column, paragraph 2). Willmann studied the impact of bulk cell culture where colonies of iPSCs were harvested in bulk for subsequent expansion compared to manually subculture and determined that there were no significant differences between clonally derived or bulk cultured iPSCs (page 2, left column, paragraph 2). Willmann concludes stating that “it is unclear if cloning assures more homogeneous pluripotent cells” (page 7, right column, paragraph 2), that their “data demonstrate(s) that iPSC generation can be performed without clonal selection” and that “the use of bulk-cultured iPSCs provides new perspectives for automated iPSC applications that may facilitate better standardization than experimenter driven selection of suitable clones” (page 8, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have followed the method for producing a population of genetically diverse regenerated T cells via iPS cells as taught by Saito and BRC while not including a cloning and subculturing step as taught by Willmann. One of ordinary skill in the art would have been motivated to not include cloning and subculturing in order to create a more robust method while potentially avoiding the creation of homogeneous pluripotent cells when the goal of the method is to produce T cells with genetic diversity (Willmann, page 7, right column, paragraph 2 – page 8, left column paragraph 1). A skilled artesian would have had a reasonable expectation of success in making this combination as Willman teaches that clonally-derived and bulk-cultured iPSCs revealed similar in vitro differentiation potential with no significant differences observed between the iPSCs (Willmann, abstract)

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, H., et al (2016) Reprogramming of Melanoma Tumor-Infiltrating Lymphocytes to Induced Pluripotent Stem Cells Stem Cells International 2016; article 8394960, 1-11 Published 28 DEC 2015 in view of Cambridge Biomedical Research Centre (BRC), University of Cambridge (2015) Human induced Pluripotent Stem Cells Protocol as applied to claims 1 and 9 above, and further in view of US 2013/0078226 A1 (The University of Tokyo) 28 MAR 2013 (herein UTokyo).

Regarding claim 11, Saito and BRC teach a population of regenerated T cells according to claim 9 as discussed above.
Saito further teaches that the population of genetically diverse regenerated T cells obtained in (4) is used for T cell replacement therapy (abstract, “one of the possible applications of iPSCs is to use them as a cell source for producing autologous lymphocytes for cell-based therapy against cancer”; page 9, right column, paragraph 3, “potential advantage of reprogramming and regeneration of TILs would be to obtain polyclonal antitumor T cells targeting heterogeneous populations of solid tumors for cancer immunotherapy”). 
Saito, however, does not teach that the regenerated T cells are included in a pharmaceutical composition.
UTokyo teaches methods for producing a human T cell comprising the steps of inducing an iPS cell from a human T cell and differentiating the iPS cell into a T cell (abstract; page 78, claim 1). UTokyo teaches that the T cells are cells which express at least one of CD4 and CD8 and have antigen specificity (page 78, claims 2 and 3). UTokyo further teaches that according to the method the antigen specificity of the T cell which is to be induced into the iPS cell is identical to that of the T cell which is differentiated from the iPS cell (page 78, claim 4). UTokyo teaches that the iPS cells can be differentiated into T cells and administered to a human (page 78, claim 7).
UTokyo further teaches that the T cells produced by the method of inducing iPS cells can be included in a pharmaceutical composition for cell-based immunotherapy (abstract; page 13, [0164], “the pharmaceutical composition… can be prepared by formulating the human T cells produced by the method…into dosage forms by known pharmaceutical methods”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the regenerated T cells taught by Saito and BRC in a pharmaceutical composition as taught by UTokyo. One of ordinary skill in the art would have been motivated to include the regenerated T cells of Saito in a pharmaceutical composition in order to safely and effectively administer them to a patient for cell-based immunotherapy (UTokyo, abstract).

Regarding claim 12, Saito, BRC, and UTokyo teach the pharmaceutical composition according to claim 11 as discussed above. 
Saito teaches that the applications of iPSCs include their use as a source for producing autologous lymphocytes for cell-based therapy against cancer (abstract).
UTokyo teaches that T cells used in iPSC methods can be “collected from a human, preferably a human having an identical HLA type, more preferably a subject to be treated” (page 12, [0162]) indicating that the cells could also be allogeneic.

Regarding claim 13, Saito, BRC, and UTokyo teach the pharmaceutical composition according to claim 11 as discussed above. 
Saito teaches that the applications of iPSCs include their use as a source for producing autologous lymphocytes for cell-based therapy against cancer (abstract).
UTokyo further teaches that the human T cells produced by the method according to the invention can be used for the treatment of diseases such as tumors (page 12, [0160]).




Response to Arguments
Applicant’s arguments, see response filed 19 July 2022, with respect to the rejection of claims 1-10 and 11-13 have been fully considered and are persuasive. The rejection of claims 1-5 and 7-9 under 35 USC 102 and claims 6 and 11-13 under 35 USC 103 have been withdrawn. New grounds of rejection have been applied above as necessitated by applicant’s amendment. 
Insofar as applicant’s arguments are still applicable to the amended rejection above, the arguments are not persuasive because BRC was introduced to address the limitations added in claim 1 step (3). The supplemental material of Saito teaches step (4) where the T cells from the cultured iPS cells are produced by the differentiation of the iPSCs into CD4+CD8+ double positive (DP) T cells or CD8+ mature T cells (supplemental material Figure S2C and caption). A new reference, BRC, has been introduced to demonstrate that the method step of removing non-iPS cells from the established cell culture and subsequent cell culturing was known in the art prior to the effective filing date of the claimed invention. 
MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
	In this case, Saito demonstrates that there was motivation in the field prior to the effective filing date of the claimed invention to produce T cells from iPS cells that retain the broad TCR repertoire of their parent cells. Saito teaches that by doing so, the T cells can have antitumor activity targeting heterogeneous tumor cell populations (page 9, right column, paragraph 3). Saito also demonstrates that methods of producing genetically diverse T cells from TIL-iPSCs are known in the art (page 9, left column, paragraph 5). Saito follows methods that are closely aligned with those of the instant disclosure reprogramming TILs to obtain iPS cells while maintaining the genetic diversity of the TCRs and then differentiating these cells into T cells that can be used in treatment. The reprogramming of cells to iPS cells as well as the culturing and differentiation of these cells has been widely studied in the art as shown in the cited references. Based on the teachings of Saito, a skilled artesian would not only have been motivated to produce a population of genetically diverse regenerated T cells but would also have been able to incorporate the knowledge of the field prior to the effective filing date of the claimed invention to arrive at the instantly claimed method. A skilled artesian would have recognized that in order to produce a population of genetically diverse regenerated T cells, it would be important to incorporate method steps that maintain the genetic diversity of the parent cells at the time of iPS cell establishment and culture. If the genetic diversity was not maintained, the ability of these cells to target the heterogeneous tumor cell populations would be lost. In view of the knowledge in the prior art regarding iPS cell generation and culture, it would have been obvious for a skilled artesian to arrive at the instantly claimed methods.

In regards to the rejection of claim 6 under 35 USC 103, applicant argues that claim 6 depends from claim 1 and that claim 1 is novel and non-obvious over Saito and that if an independent claim is novel and non-obvious, then any claim depending therefrom is also novel and non-obvious (response, page 6, paragraph 8). Applicant further argues that Willmann does not disclose or suggest any of steps (1), (2), (3), and (4) of claim 1 and does not address the maintenance of the genetic diversity of the cells at the time of iPS cell establishment. Applicant further argues that there is no motivation for a person skilled in the art to arrive at the invention of claim 1 based on the teachings of Saito in view of Willmann as neither reference alone or in combination teach or suggest the method of claim 1 arranged in the same way that would achieve the same result (response, page 6, paragraph 9).
	In regards to the rejection of claims 11-13 under 35 USC 103, applicant argues that claim 11 is indirectly dependent upon claim 1 via claim 9 and is related to a pharmaceutical composition and claim 9 is related to a population of regenerated cells obtained by the method of claim 1 (response, page 7, paragraph 3). Applicant argues that the reference Nakauchi (herein UTokyo) does not disclose or suggest any of the steps (1), (2), (3), and/or (4) of instant claim 1 and does not address the maintenance of the genetic diversity of the cells at the time of iPS cell establishment. Applicant argues that a prima facie case of obviousness requires that the reference(s) alone or in combination must teach and suggest each element of applicant’s claims and that in the case of method claims must teach the same organization of the steps and results. Applicant argues that the combination of Saito and UTokyo does not provide a prima facie case of obviousness as the combination fails to teach or suggest the method and organized steps as recited in claim 1. 
	The references of Willmann and UTokyo were introduced in the rejections of claim 6 and claims 11-13 to demonstrate that the limitations of these claims would have been obvious to a skilled artesian prior to the effective filing date of the instant invention. As discussed previously, the reference BRC was introduced to the rejection of claim 1 to accommodate the additional limitations amended into claim 1 step (3). The references Willmann and UTokyo are not needed to teach the steps (1), (2), (3), and/or (4) from claim 1 and are introduced to demonstrate that the prior art was aware of the instant limitations. Furthermore, these references demonstrate that it would have been obvious for a skilled artesian to have incorporated techniques known in the prior art in the method taught by Saito and BRC. The cited references demonstrate that the method steps of the claimed invention were collectively established in the art and the motivation existed to make their combination. Based on this, it would have been obvious to a skilled artesian to have arrived at the claimed method.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600